Citation Nr: 0316688	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-12 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to a 
service-connected bilateral foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
denied service connection for depression-which the veteran 
alleges is secondary to his already service-connected 
disabilities of bilateral hallux valgus with arthritis and 
bilateral pes planus (flat feet).  The RO also denied his 
claims for higher ratings for his service-connected bilateral 
foot disabilities.  But he only perfected an appeal to the 
Board concerning his claim for depression.  See 38 C.F.R. 
§ 20.200 (2002).  This was the only condition he mentioned in 
his May 2000 substantive appeal, on VA Form 9.


REMAND

In his May 2000 substantive appeal, on VA Form 9, the veteran 
requested a hearing at the RO before a Member of the Board 
(Veterans Law Judge).  This type of hearing is called a 
travel Board hearing.  But a hearing was never scheduled, and 
the veteran's representative recently indicated in July 2003 
that the veteran still wants a travel Board hearing.  So his 
case must be REMANDED to the RO for the following action:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity 
according to his docket number.  Notify 
him of the date, time and location of 
his hearing.



Thereafter, the case should be returned to the Board, if in 
order.  By this remand the Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until he is otherwise notified.  He has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



